DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Objections/Rejections
The rejection of claim(s) 1-10 and 21 under 35 U.S.C. 12(b).
The rejection of Claim 21 under 35 U.S.C. 112(b).
Claim Objections
Claims 1-2 and 8-9 is/are objected to because of the following informalities:   	Regarding claim 1, “a phase of the cell culture in the fluidic circuit” should probably read “a phase of the cell culture in the cell culture”. Applicant’s specification as filled indicates that the phase of the cell culture being detected is in the cell culture vessel (see also claim 9); and  	“one or more sensors disposed in the interior of the housing, each sensor configured to” should probably read “one or more sensors disposed in the interior of the housingand configured to.” 	 	Regarding claim 2, “one or more of the detected parameters” should probably read “the detected parameter” for consistency. 	Regarding claim 8, “based on one or more of the detected parameters” should probably read “based on a second parameter” for example. 	Regarding claim 9, “one or more of the detected parameters” should probably read “the detected parameter” for consistency. 		Appropriate correction is required.
 					Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the computing device in claim 1; temperature control module in claim 4; gas flow control device in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 				Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-10 and 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "a culture vessel for culturing cells in the cell culture media" in line 6, and "a phase of cell culture in the fluidic circuit" in lines 11-12. However, it is unclear if “the cell culture” recited in line 11 is referring to the cell culture in the culture vessel or additional cell culture. The claim does not define a cell culture in the fluidic circuit. Further, Applicant’s specification as filled indicates that the phase of the cell culture being detected is in the cell culture vessel (see also claim 9). For examination purposes, the limitation "a phase of cell culture in the fluidic circuit" is treated as "a phase of cell culture in the culture vessel". 	Claims 2-8, 10 and 21 are rejected by virtue of their dependency upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-10 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirschel (previously cited; US 2015/0175950) (hereinafter “’950).
Regarding claims 1 and 10, ‘950 discloses an automated cell culture system comprising: a cell culture reactor comprising:  	a housing (FIGS. 1 and 33A: the housing of the cell culture unit (10) enclosing the components of the cell culture unit including cultureware module (12); ¶ [0220]);  	a fluidic circuit for cell culture media, the fluidic circuit disposed in an interior of the housing (see ¶ [0026]; FIGS. 21A, 22 and 23), and comprising:  	a culture vessel for culturing cells in the cell culture media (see FIGS. 1, 2 and 37: hollow fiber bioreactor (20); see ¶¶ [0215], [0218] and [0221]),  	a reservoir for the cell culture media, the reservoir fluidically connected to the culture vessel (e.g., reservoirs (130,137) is fluidly connected through connect tubing to the bioreactor (20); see ¶¶ [0245]-[0246] and [0268]; FIGS. 18-23), and  	a pump configured to pump the cell culture media in the fluidic circuit (at least one pump coupled to a circulation pump drive (34) for moving fluid and culture media into the fluidic circuit including the bioreactor (20) and gas exchange cartridge (20); see ¶ [0214], [0220]-[0221], [0229]-[0230], [0268], [0273]; FIGS. 2,3,5);  	one or more sensors disposed in the interior of the housing, each sensor configured to detect a parameter indicative of a phase of the cell culture in the culture vessel (i.e., the state of the cell growth and production can be determined by monitoring the lactate concentration; [0248], [0268]-[0270]); and 	 a computing device configured to automatically control cell culture media exchange within the cell culture reactor based on at least the parameter indicative of the phase of the cell culture (the system is automated by employing a process control ([0030], [0033], [0035]) configured to automate the perfusion culture system including controlling the media feed rate and dilution of the media based on the phase of the cell culture (lactate concentration) for cell growth and production; [0248], [0268]-[0270]`).  	950 discloses wherein the components of the system for culturing cells are contained within the housing; thus, the means for monitoring the lactate concentration would intrinsically be located within the housing ([0030]).
Regarding claim 2, ‘950 further discloses wherein the computing device is configured to control operation of the cell culture reactor based on a comparison between each of one or more of the detected parameters and respective thresholds (the cell culture system includes means for monitoring one or more parameters of the fluid within the system (e.g., lactate concentration, pH, temperature at desired levels) and controlling the operation of the cell culture based on the detected parameter. Thus, the computing device of ‘950 intrinsically compares the value of the detected parameter with the threshold. See also ¶¶ [0091], [0108] and [0106]).
Regarding claim 6, ‘950 further discloses wherein a heater disposed in an interior of the housing (an integrated heating mechanism (22) for maintaining the cell culture environment at desired temperature; ¶¶ [0220], [0227]-[0229]; FIGS. 6).
Regarding claim 7, ‘950 further discloses a valve in the housing, in which the computing device is configured to control operation of the valve based on a concentration of gas in the interior of the housing (system includes pH sensor with feedback control ([0035]); the carbon dioxide and oxygen levels in the system is controlled to control pH levels and to provide optimum cell growth and production; the system includes valves for selectively directing fluid or gas flow during process control; see [0214], [0218], [0238], [0269]).
Regarding claim 8, ‘950 further discloses a gas source fluidically coupled to the interior of the housing (system includes a gas exchange mechanism and thus considered to inherently includes a gas source); and  	a gas flow control device coupled to the gas source (automated fluid valving; [0035]), and  	wherein the computing device is configured to control operation of the gas flow control device based on one or more of the detected parameters (based on the the carbon dioxide levels in the system, the gas exchange mechanism controlling the oxygen and carbon dioxide concentration in the system is controlled by the process control to control pH levels and to provide optimum cell growth and production; the system includes valves for selectively directing fluid or gas flow during process control; see [0214], [0218], [0238], [0269]).
Regarding claim 9, ‘950 further discloses wherein the computing device is configured to:  	determine the phase of the cell culture in the culture vessel based on one or more of (i) one or more of the detected parameters and (ii) a history of one or more of the detected parameters (i.e., the state of the cell growth and production can be determined by monitoring the lactate concentration; [0248], [0269], [0270]); and  	control operation of the cell culture reactor based on the phase of the cell culture (controlling the media feed rate and media dilution based on the phase of the cell culture (lactate concentration) for cell growth and production; [0248], [0269], [0270]).
Regarding claim 21, ‘950 further discloses wherein the computing device regulates the addition and removal of gases including oxygen and carbon dioxide to the cell culture, and the culture medium flow rate into the bioreactor (see ¶¶ [0019], [0215] and [0218]. Thus, the computing device of fully capable of “automatically maintain a hypoxic cell culture.”
Therefore, ‘950 meets and anticipates the limitations set forth in claims 1-2, 6-10 and 21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘950 as applied to claim 1 above, and further in view of Yu et al. (previously cited; CN107043701; English machine translation has been provided) (hereinafter “Yu”).
Regarding claim 3, ‘950 discloses the automated cell culture system of claim 1.  	‘950 does not explicitly disclose a rotational mount for the cell culture vessel.
 	Yu discloses cell culture system including a housing comprising a hollow fiber cartridge bioreactor mounted on a rotational mount (see FIGS. 1-6; ¶¶ [0008], [0020], and [0033]-[0034] of the English machine translation). 	In view of Yu, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have incorporated the rotational mount of Yu into the housing of ‘950. One of ordinary skill in the art would have been motivated to have made said modification for the purpose of enhancing cell growth by improving the dispersion of cell seeding, uniform distribution of cells within the culture vessel, as disclosed by Yu (¶¶ [0008], [0020]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘950 as applied to claim 1 above, and further in view of Tanaka et al. (previously cited, US 2010/0075406) (hereinafter “Tanaka”).
Regarding claim 4, ‘950 discloses the automated cell culture system of claim 1.  	‘950 further discloses a supply system including:  	a supply line, a first end of the supply line being connected to the fluidic circuit, and a second end of the supply line connectable to a source of cell culture media;  	a supply pump coupled to the supply line (as shown in FIG. 23: a pump is coupled to at one end to a fresh media container and at second end to the fluid circuit including the bioreactor (20) and gas exchange cartridge (20) via fluid conduits; ¶ [0273]). 	‘950 discloses wherein the bioreactor is fluidly coupled to a fresh media container (see FIG. 23; ¶ [273]), but does not explicitly disclose a temperature control system, comprising:   	a housing, an interior space of the housing configured to house a source of cell culture media; and  	a temperature control module configured to cool or warm the interior space of the housing. 	Tanaka discloses a cell culture system comprising a housing (FIG. 9: incubator (60); ¶ [0160]) comprising a cell culture container (11; ¶ [0161]) and a culture medium storage container accommodated within a storage device having a space therein to accommodate the culture medium storage container (FIG. 9: cooler 70 having a cooling element; ¶ [0161]).   	In view of Tanaka, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed the temperature control system of Tanaka with the fresh media container of ‘950 for the purpose of maintaining the media at desired temperature, as disclosed by Tanaka.
Claim 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘950 in view of Tanaka as applied to claim 4 above, and further in view of Slepicka et al. (WO 2004/058046) (hereinafter “Slepicka”).
Regarding claim 5, ‘950 discloses the automated cell culture system of claim 4. 	‘950 discloses the claimed reservoir for cell culture media, but does not explicitly disclose wherein the computing device is configured to control operation of the supply pump based on one or more of (i) an amount of cell culture media in the reservoir and (ii) a pH of the cell culture media in the fluidic circuit.  	Slepicka discloses a system for treating biological fluids comprising a weight station and sensors coupled to a fluid control system to monitor and provide an indication of a weight of a bag of a solution disposed on a platform (see ¶ [0162] and [0244]; FIG. 38 of Johnson). The detected changes in the weight of the bag is utilized to determine the optimum flow rates of the solution and to track other processing parameters and progress of the system.  	In view of Johnson, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the system of ‘950 with that of Slepicka for the purpose of optimizing the flow rates of the solution introduced into the cell culture vessel and to track other processing parameters and progress of the system. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 						Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bennett et al. (US 2015/0017711) discloses a system comprising a bioreactor, sensors including glucose and lactate sensors and a computing device coupled to the sensors and bioreactor.
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799